Citation Nr: 0824197	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  05-41 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from September 1942 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was last before the Board in August 2007 
when it was remanded for additional evidentiary development.  


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that left ear 
hearing loss was in existence prior to active duty; the 
evidence does not demonstrate clearly and unmistakably that 
pre-existing left ear hearing loss was not aggravated by 
active service.  

2.  There is competent evidence of record linking currently 
existing left ear hearing loss to the veteran's active duty 
service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for left 
ear hearing loss are met.  38 U.S.C.A. §§ 1110, 1111, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(b) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38  U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of 
record to grant the claim on appeal.  Therefore, no further 
notice or development is needed with respect to this matter. 

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
sensorineural hearing loss to a degree of 10 percent within 
one year from the termination of such service, such disease 
shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  "Clear and unmistakable evidence" 
is a more formidable evidentiary burden than the 
preponderance of the evidence standard.  See Vanerson v. 
West, 12 Vet. App. 254, 258 (1999) [noting that the "clear 
and convincing" burden of proof, while a higher standard than 
a preponderance of the evidence, is a lower burden to satisfy 
than that of "clear and unmistakable evidence"].  It is an 
"onerous" evidentiary standard, requiring that the 
preexistence of a condition and the no-aggravation result be 
"undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 
(2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).

The veteran has claimed entitlement to service connection for 
left ear hearing loss.  Service connection for right hearing 
loss and for tinnitus due to acoustic trauma from active duty 
has already been granted.  Initially, the Board notes there 
is no competent evidence of record documenting the presence 
of left ear hearing loss for VA purposes within one year of 
the veteran's discharge.  Service connection is not warranted 
for left ear hearing loss on a presumptive basis.  

The veteran's service medical records were apparently 
destroyed in a 1973 fire at the National Personnel Records 
Center, a military records repository in St. Louis, Missouri.  
In these type cases, where service medical records are 
unavailable through no fault of the veteran, VA has a 
heightened obligation to explain its findings and conclusions 
and to carefully consider applying the benefit-of-the-doubt 
rule.  O'Hare v. Derwinski, 1 Vet.  App. 365 (1991). 

In December 2004, the veteran sought treatment from a private 
physician for hearing loss.  He reported that, when he was a 
child, he was hit in the left ear with a baseball resulting 
in profound hearing loss.  He then enlisted in the military 
and was exposed to an extensive amount of noise where he 
noticed diminished hearing in the right ear.  This worsened 
during service and had slowly progressed over the past few 
years.  The pertinent impression was profound hearing loss in 
the left ear.  The examiner opined that the hearing loss was 
due in part to what the veteran described as a traumatic 
injury to his left ear as well as extensive noise exposure in 
service.  Audiometric testing accompanying the report 
indicates the presence of hearing loss for VA purposes.  

A VA examination was conducted in May 2005.  Audiometric 
testing revealed hearing loss for VA purposes in the left 
ear.  It was noted that the veteran reported he had left ear 
profound hearing loss after being struck by a baseball in 
1938 prior to active duty service.  The examiner noted that 
military noise exposure from WWII could cause hearing loss 
and that the veteran's post-service occupation as a clothing 
store owner would not contribute significantly to a history 
of acoustic trauma.  The examiner opined that the etiology of 
the veteran's left ear hearing loss would have been caused 
from a traumatic acoustic event incurred prior to his active 
duty service.  The right ear hearing loss and tinnitus were 
due to noise exposure during military service.  

In a June 2005 statement, the veteran reported that, while he 
experienced some hearing loss in the left ear prior to active 
duty, he was not totally deaf at the time he entered military 
service.  He opined that military service aggravated his left 
ear hearing loss.  

The veteran failed to report for a VA examination which was 
scheduled in March 2008.  

In the current case, the Board finds the evidence of record 
clearly and unmistakably demonstrates that the veteran had 
left ear hearing loss which existed prior to his active duty 
service.  This finding is based on the December 2004 report 
from the private physician, the May 2005 VA examination 
report and the veteran's allegations.  The veteran is 
competent to report that he experienced some hearing loss 
prior to his active duty service.  Furthermore, this 
allegation was relayed to the health care providers who 
examined the veteran and provided an etiology opinion based 
on this self-reported history from the veteran.  There is no 
indication in the record that the veteran did not experience 
some hearing loss prior to his active duty service.  The 
veteran has not alleged such a fact pattern.  The Board finds 
the evidence of record is clear and unmistakable in 
demonstrating that left ear hearing loss existed prior to the 
veteran's active duty service.

While there is clear and unmistakable evidence demonstrating 
that hearing loss was present prior to the veteran's active 
duty service, the Board further finds that there is not clear 
and unmistakable evidence documenting that the veteran's pre-
existing left ear hearing loss was not aggravated by the 
veteran's active duty service.  The veteran has reported that 
he had some left ear hearing prior to his active duty service 
but his hearing acuity diminished during active duty.  As 
noted above, the veteran is competent to report that he 
experienced decreased hearing acuity while on active duty.  
There is no evidence of record which rebuts the veteran's 
allegation that his left ear hearing acuity decreased while 
on active duty.  

There is clear and unmistakable evidence of a pre-existing 
left ear hearing loss disability.  The evidence is not clear 
and unmistakable as to whether the pre-existing hearing loss 
did not increase in severity as a result of the veteran's 
active duty service and not due to the natural progression of 
the injury.  Based on these findings, the Board determines 
that the presumption of soundness has not been rebutted.  The 
Board further finds that service connection is warranted for 
left ear hearing loss.  The physician who prepared the 
December 2004 report opined that the left ear hearing loss 
was due to both the acoustic injury prior to active duty 
service as well extensive noise exposure during active duty.  
This document provides competent evidence linking at least an 
unspecified portion of currently existing left ear hearing 
loss to the veteran's active duty service on a direct basis.  

In sum, the presumption of soundness applies in this case, as 
the evidence does not demonstrate clearly and unmistakably 
that the veteran's pre-existing left ear hearing loss was not 
aggravated by active service.  See VAOPGCPREC 3-2003; Wagner 
v. Principi, 370 F.3d  1089 (Fed. Cir. 2004).  The Board 
further notes that service connection has been granted for 
right ear hearing loss on the basis of acoustic trauma and 
that there is competent evidence of record which links left 
ear hearing loss to acoustic trauma during active duty.  
Accordingly, entitlement to service connection for left ear 
hearing loss is warranted. 

ORDER

Entitlement to service connection for left ear hearing loss 
is granted.  


____________________________________________
BARBARA B. COPELAND  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


